1 Reported in 221 N.W. 643, 224 N.W. 239.
The following opinion was filed on October 26, 1928:
Plaintiff moves to dismiss the appeal for the reason that the sureties on the appeal bond made affidavit that they were worth the amount specified therein whereas the statute requires them to make affidavit that they are worth double that amount, and for the further reason that plaintiff duly excepted to the sufficiency of the sureties and that they have failed to justify as required by the statute. G. S. 1923, § 9508.
Defendant has printed the record and his brief at a considerable expense and has served and filed them. He asks to be permitted to furnish a good and sufficient bond or cash security in lieu of the defective bond. He has evidently acted in good faith, and upon authority of Watier v. Buth, 87 Minn. 205,91 N.W. 756, 92 N.W. 331, it is ordered that the motion to dismiss be denied upon condition that within ten days from notice of this order he furnish and file a good and sufficient bond, or in lieu thereof make a cash deposit as provided by statute.
In compliance with the condition imposed in the foregoing opinion, appellant perfected his appeal by depositing a cash bond with the clerk of this court, and on March 15, 1929, the following opinion was filed: